 LOCAL 3,IBEW249Local 3,InternationalBrotherhoodofElectricalWorkers, AFL-CIO and Wickham Contracting Co.,Inc. Case 29-CB-1992that the resolutionsare incorrect.Standard DryWa/I Products, Inc,91NLRB 544 (1950),enfd 188F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing her findings.APPENDIXSeptember12, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn May 28, 1975, Administrative Law Judge AnneF. Schlezinger issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt her recommended Order as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and orders that Respondent Local 3, Interna-tional Brotherhood of Electrical Workers, New York,New York,itsofficers,agents,and representatives,shall take the action set forth in the said recommend-ed Order,as somodified:1.Substitute the following for paragraph 1(a):"(a) By threats and picketing, restraining andcoercingWickham Contracting Co., Inc., in the se-lectionof its representatives for the purposes of col-lective bargaining or the adjustment of grievances,"2.Substitute the attached notice for that of theAdministrative Law Judge.'Although we find, in agreement with the AdministrativeLaw Judge,that Respondent violated Sec.8(b)(IXB) of theAct, we do so solely on thegrounds that the effect of Respondent's threats and picketing was to restrainand to coerce Wickham ContractingCo, Inc,in its retentionof the UnitedConstruction Contractors Association as its designated representative forthe purpose of collective bargaining and the adjustment of grievances.The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidenceconvinces usNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, by threats or picketing, restrainand coerce Wickham Contracting Co., Inc., inthe selection of its representatives for the pur-poses of collective bargaining or the adjustmentof grievances.WE WILL NOT in any like or related mannerrestrain or coerceWickham Contracting Co.,Inc., in the selection of its representatives for thepurposes of collective bargaining or the adjust-ment of grievances, in violation of Section8(b)(1)(B) of the National Labor Relations Act,as amended.LOCAL 3, INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIODECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge: Upona charge filed on December 6, 1974, by Wickham Con-tracting Co., Inc., referred to herein as Wickham or theCharging Party, the General Counsel, by the Regional Di-rector for Region 29, issued a complaint and notice ofhearing on January 6, and an order amending the com-plaint on January 7, 1975,alleging insubstance that Local3, International Brotherhood of Electrical Workers, AFL-CIO, herein called the Respondent, restrained and coercedthe Charging Party in the selection of its representatives forthe purposes of collective bargaining and the adjustment ofgrievances, in violation of Section 8(b)(1)(B) of the Act.The Respondent,in itsanswer duly filed, admits some ofthe factualallegationsof the complaint, but denies the un-fair labor practice allegations.Pursuant to notice, a hearing was held before me atBrooklyn, New York, on March 5 and 6, 1975. All theparties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine wit-nesses,and to introduce relevant evidence. Counsel madeopening statements at the beginning of the hearing andclosing remarks at the end of the hearing, and, subsequentto the hearing, briefs were filed by the General Counseland the Respondent on or about March 31, 1975, all ofwhich have been fully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I make the following:220 NLRB No. 51 250DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE CHARGING PARTYWickham is, and at all times material herein has been, acorporation duly organized under, and existing by virtueof, the laws of the State of New York, with its principaloffice and place of business in the city of Pelham, CountyofWestchester, State of New York, herein referred to asthe Pelham office. It is, and at all times material herein hasbeen, engaged in providing electrical installation, contract-ing, and related services at various construction jobsites inthe State of New York. During the calendar year 1974,Wickham's total income for services performed as an elec-trical contractor was approximately $3 million, its servicesperformed for firms located outside the State of New Yorkhad a total value of approximately $1,150,000, and it pur-chased from firms located outside the State, and caused tobe transported to jobsites in the State, supplies valued atover $200,000 for certain Wickham-Perone joint ventures,and supplies valued at over $50,000 for its operations.' TheBoard, in a representation case involving the parties herein,designatedWickham as one of the employer-members ofan association. I find, as the complaint alleges, that Wick-ham is, and at all times material herein has been, an em-ployer engaged in commerce within the meaning of Section2(2), (6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the Respondent in its answer ad-mits, and I find that the Respondent is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act. I also find that theTeamsters, which was an intervenor and appeared on theballot in the representation case, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that, at all times material herein,Wickham has been represented by the United Construc-tion Contractors Association, herein called the Associa-tion,2 for the purposes of collective bargaining and the ad-justment of grievances with Local 363, InternationalBrotherhood of Teamsters, herein called the Teamsters, asthe representative of Wickham's employees; that Wickhamand other members of the Association were parties to acollective-bargaining agreement with the Teamsters effec-tive from November 15, 1970, to November 14, 1973, con-taining an annual automatic renewal clause;3 that on Au-1AnthonyBiele,who purchases supplies for Wickham and for the Wick-ham-Peronejoint ventures,testifiedthat hemakes no purchases for PeroneseparatelyThe Wickham-Perone relationship is further discussed in secII1,C,below2Counsel for the Charging Party stated at the hearing thathe was counselalso for theCharging Party as amember of theAssociation7Local819 of theTeamsters, which was signatoryto this agreement, wassucceededby Local 363 about a year agogust 17, 1973, the Respondent filed a petition for certifica-tion as the representative of the employees of all the em-ployers party to the Association-Teamsters agreement; thatan election was held in such multiemployer unit on Sep-tember 19, 1974, the result of which awaits resolution ofthe determinative challenges and the objections to the elec-tion filed by the Respondent; that on various dates in orabout July, October, and December 1974, the Respondent,by its agents Van Arsdale and Rosenberg, demanded thatWickham recognize and bargain with the Respondent onan individual basis, and has since about these dates beenpicketing Wickham locations, with an object of forcing andrequiringWickham to abandon the Association as its bar-gaining representative, and to force or require Wickham torecognize and bargain collectively with the Respondent onan individual basis; and that the Respondent by such con-duct restrained and coerced an employer in the selection ofhis representatives for the purposes of collective bargainingand the adjustment of grievances, and thereby engaged inand is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(b)(I)(B) and Sec-tion 2(6) and (7) of the Act.The Respondent, in its answer duly filed, admits thatVan Arsdale and Rosenberg, business manager and busi-ness agent of the Respondent, are, and at all times materialherein have been, agents of the Respondent acting on itsbehalf; states that it lacks knowledge or information suffi-cient to form a belief as to the truth of the allegationsregardingWickham's business operations; denies thatWickham has been represented by the Association at alltimes material herein; denies the unfair labor practice alle-gations; and demands that the complaint be dismissed.B. The Representation CasePursuant to the petition filed by the Respondent seekingrepresentation of the employees in a multiemployer unit ofAssociation members, the Board issued a decision findingthat the record lacked sufficient information as to the iden-tity of the Association members, and remanded the casefor further proceedings. Thereafter the Board, in a Supple-mental Decision, named a number of "individual employ-ers whose employees are included" in the associationwideunit,5 one of whom was Wickham. An election was direct-ed in this unit, and was held on September 19, 1974. At thetime of the hearing herein, issues as to determinative chal-lenges and objections to the election filed by the Respon-dent were not yet resolved.C. The Wickham-Perone RelationshipAnthony Biele, referred to hereinas Biele, is the presi-dent of Wickham. The only other officer of Wickham is hisbrother,Albert, who is the secretary. Biele testified thatWickham has been a member of the Association sinceWickham was established about 7 years ago, first as a part-nership and later as a corporation; that he attends meet-ings of, and pays dues to, the Association, and has at all4United Construction Contractors Association,210 NLRB 61 (1974).5United Construction Contractors Association,212 NLRB767 (1974). LOCAL 3, IBEWtimes been a member in good standing;and that the Asso-ciation bargains collectively with the Teamsters for theWickham employees, Wickham is a party to the Associa-tion collective-bargaining agreements with the Teamsters,and Wickham has no individual contract with any union.Ralph Perone is a licensed electrician and the sole ownerof his electrical contracting business.He is not a memberof the Association, but his employees are members of theTeamsters,and he is party to separate collective-bargainingagreements with that organization.Biele testified thatWickham contracts to perform elec-trical work on construction projects which it performs withits employees.He also testified that on certain municipalprojects, the city of New York requires that the work bedone by a licensed electrical contractor; that as Wickhamdoes not have such a license while Perone does,on workfor the city of New York agencies within the city, Wick-ham and Perone operate as a joint venture,with Wickhamproviding the funds and bonding capital, and Perone per-forming the work with its employees;but that,on state andFederal Government jobs within or beyond city limits,Wickham operates separately. Wickham and Perone haveoffices at the same location in Pelham,but maintain sepa-rate payrolls and separate personnel, although some oftheir employees,including some of Biele's brothers,switchback and forth between Wickham and Perone jobs, de-pending upon the need for their services at a particularjobsite,at times within the same week,in one instance inthe course of I day. The employees are paid separately,however, by Wickham or by Perone, on the basis of thejobsite on which their work was performed.D. Respondent'sDemands on Wickhamfor Recognition1.The first demand by RosenbergAlbertBiele, secretary of Wickham, testified that Rosen-berg, an admitted agent of the Respondent,came to theWickham office one day in about April, May, or June; thatComins,an electrical engineer,Biele,and possibly Perone,were present;that Rosenberg during the discussion saidthe Respondent had a pool of good men and a good train-ing program, Wickham would be better off with the Re-spondent than with the Teamsters, and Wickham wouldnot have the troubles it was then having if it joined theRespondent; that Rosenberg asked if the Bieles wouldagree to a meeting with the Respondent to discuss this; andthat he agreed.Comins,an electrical engineer,who testifiedthat he hasbeen employed by Wickham for 2 years and is not a mem-ber of the Teamsters,also testified that Rosenberg came tothe office in about May or June, and said it would bebetter for Wickham to have members of the Respondent inlieu of members of the Teamsters,6 the Respondent hadmen available with better training, and Wickham was hav-6 Counsel for the Respondent cross-examined Comms at length about useof the phrase"in lieu of,"and Rosenberg, called as a witness for the Re-spondent,testified that this phrase is not part of hisvocabulary Commstestified,however,that he used the phrase not as a quotation but in statingthe substance of what Rosenberg said.251ing various job problems it would not have with employeeswho were members of the Respondent; that he, Comins,pointed out Wickham could not do this because of theAssociation contract; and that, at Rosenberg's request,there was agreement to have a meeting to discuss the mat-ter with the Respondent.Perone testified that Rosenberg's visit to the office wasinMay; that Rosenberg said there would be fewer prob-lems, and the benefit of a pool of trained men, if Wickhamjoined the Respondent; and that no agreements werereached.Rosenberg, who has been a business representative ofthe Respondent about 8 years, testified that he visited thePelham office in the spring and met with Biele and hisbrother Albert; that he thought Perone and Comins werealso there; that "I discussed ... to the best of my recollec-tion, the advantages of Wickham Electric signing an agree-ment with Local Union 3. That we have their men, some oftheirmen, who we feel want to come into Local Union 3.We represent some of their men. I spoke to them about theadvantages of Wickham Electric signing an agreement withLocal Union 3." He also testified that "What I said was,that the men who are employed by Wickham, that want tocome into 3, we consider them as part of Local Union 3,and I never said to Mr.Biele,and his associates, that theyshould replace their men with our men." Rosenberg alsotestified that the answer made to him was that "We're real-ly not ready, at this time, to come into Local 3"; and thathe concluded the discussion by stating that this was theirfirstmeeting, that "Part of my job as a business representa-tive ismeeting with employers and the men, and tryingto-and have the employer think about coming into ourlabor organization," and that there would be further meet-ings.Rosenberg admitted that he knew at the time of thismeeting that Wickham was a member of the Association.2.The second demand by RosenbergBiele testified that Rosenberg telephoned his office andasked for a meeting, each to appear alone; that he wantedto ask Rosenberg why Wickham had been notified on July22 that it could no longer perform certain school construc-tion work it had been doing for the Board of Education inthe city of New York, so agreed to the meeting; and thatthey met in a restaurant on July 24. Biele testified furtherthat Rosenberg urged him to sign a contract with the Re-spondent, and stated that if he did the Respondent wouldprovide a well-trained crew to complete the work at theBoard of Education jobsites, and would give Wickham fairtreatment; but that he replied he could not do this as hewas a member of the Association, his men were membersof the Teamsters, and he could not select another union forhis employees.Rosenberg testified that during this meeting at the' res-taurant, which lasted for hours,? "I told Mr. Biele that Irepresented the men working for him, a good many of themen working for him, perhaps dozens of men who wereiCounsel for the Respondent asked a number of questions of Biele and ofRosenberg about how much wine was consumed by Biele with the dinner,but Rosenberg testified that "I was drinking the wine with Mr Biele," andthat neither he nor Biele was drunk 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed by Wickham Electric, and that these men toldme that they want to come into Local 3, that I representedthese men, and that I asked Mr.Biele if he would considercoming intoLocal3, signing an agreementwith LocalUnion 3, being that I represented his men, most of hismen." Rosenberg also testified that Biele asked questionsabout how his men would be classified by the Respondent,and that he replied they would be classified according towhatever designation was given them by Biele,that theRespondent does not classify these men and does not evenknow if they are electricians. He testified further that dur-ing that conversation with Biele, "I often asked him whendo you think he'd be ready to come into Local 3, and hesaid it might take him a year or two"; and that he toldBiele, "We had Wickham'smen out on strike,and we con-sidered their men our men, and what we wanted is for Mr.Biele to sign an agreementwith Local Union 3, and thenthe menwho were out on strike would then go back towork for Wickham Electric. At no time did I say to himthat we'll take away his men and give him our men." Ro-senberg also testified that, while he knew Wickham was amember of the Association, he did not mention Associa-tion bargaining when he asked Biele to sign an agreementwith the Respondent.AnExcelsiorlist of names was submitted in connectionwith theBoard electionon or about August 6, 1974. Rosen-berg testified that when he noticed that the list did notcontain the names of all the Wickham employees the Re-spondent had out on strike he made inquiries of the em-ployees and learned "there was a Wickham Electric, and aWickham-Perone Electric, and that the men that we hadout on strike, who were employed by Wickham, theirnames did not appear on the list, because,after investiga-tion, we found that they were also employed by Wickham-Perone, and Wickham-Perone is not a-an AssociationEmployer"; that when "these electrical workers were em-ployed on City jobs, and where a license was needed, theywould be employed by Wickham-Perone.When they wereworking on jobs where no license was needed, they wouldbe employed by Wickham"; and that he was at the Pelhamoffice only once and "when I was there, I had the under-standing that . . . Wickham was the Employer there."Rosenberg also testified that when he learned about theWickham-Perone setup he directed, shortly after the elec-tion, which was held on September 19, 1974, that a picketline be set up with signs stating that Wickham-Perone em-ployees were on strike.3.The demand by Van ArsdaleAfter the Respondent had been picketing the Pelhamoffice for about a week, one of the pickets came up to theoffice and asked if Biele would meet withVan Arsdale,business manager of the Respondent, and offered, if Bieleagreed, to discontinue the picketing in good faith. Bieleagreed, and a meeting with Van Arsdale took place at arestaurant on October7, 1974. AlbertBiele and Peroneaccompanied Biele.Biele testified that Van Arsdale said that the Respondenthad allWickham's men so Wickham presumably wasready to join the Respondent; that he said that was nottrue as only about three of his men quit Wickham andapparently joined the Respondent; that Van Arsdale said alawsuit Biele and Perone had filed against the Board ofEducation for removing them from certain school con-struction jobs was "a waste of time" but could be contin-ued after Wickham joined the Respondent; that Van Ars-dale argued that it would be a good idea for Wickham tojoin,and sign acontract with, the Respondent, which hada pool of well-trained men; that he responded that he wasamember of the Association, that the election vote inwhich his employees participated was being evaluated bythe Board, and that it was not for him to decide his em-ployees should be in the Respondent; that Van ArsdalesaidWickham could quit the Association and have theWickham employees vote again, separately, to go into theRespondent; and that, when it appeared that Wickhamwas not going to join the Respondent, Van Arsdale raiseda question about Wickham conforming with city job speci-fications.AlbertBiele testified as to this meeting thatVan Arsdalesaid that the Respondent had all the Wickham employees,and that Wickham would be better off with the Respon-dent, which had good men available, and asked if Wick-ham was willing to sign a contract with the Respondent.He also testified that Biele in reply said Wickham belongedto the Association, which had a contract with the Team-sters, so he could not join the Respondent except throughtheAssociation, and a representation election had beenheld by the Board but the results were not yet known; andthat Van Arsdale then said Wickham could pull out of theAssociation and have a separate election.Perone testifiedthat Van Arsdaleat this meeting com-mented that this matter must be important as he nevermeets with contractors but has business agents to do so;that he then said he guessed they were ready to sign up;and that, when one of the Bieles asked what he meant, VanArsdale said the Respondent had all their men. Perone alsotestified that Van Arsdale argued that Wickham wouldbenefit in a number of ways by going with the Respondent,which had many trained and experienced men; and thatWickham could tell its men to vote for the Respondent andgo over legally as an individual contractor. He also testifiedthat Van Arsdale, upon learning that Perone had a sepa-rate contract with the Teamsters, asked if Perone wouldconsider coming into the Respondent, but he replied thathe already had an excellent pool of men, that his men wererepresented by the Teamsters, and that he could not selecta different representative for them. Perone testified furtherthatwhen he or the Bieles pointed out that they wereharmed by being thrown off the school jobs, Van Arsdaleassured them they could continue their lawsuit as a mem-ber of the Respondent; and that Van Arsdale also said hecould make it "very beneficial" if they went with the Re-spondent "because there were specs written up for City ofNew York jobs, and certain things could be done to makesure the letter of the spec was done on every job, and thathe was going to have a meeting with certain people to makesure all contractors in the City of New York, not specifical-ly stating us, were living up to the letter of the spec." Per-one also testified that nothing was agreed on at this meet-ing. LOCAL 3,IBEW253Van Arsdale was not called as a witness. Counsel for theRespondent explained at the close of the hearing: "Mr.Van Arsdale did not appear here to controvert the testimo-ny with respect to his conversation because whatever inac-curacies there were in the account of that conversation,and a conversation did take place, were not factually suffi-cient to affect the legal position of the Respondent in thiscase. So, we decided to obviate Mr. Van Arsdale spendingtime here. We do have a 35,000 man Union involved, andMr. Van Arsdale also has other matters that go beyond thescope of this particular Local Union."E. Respondent's Picketing of WickhamWickham entered into a contract to perform electricalwork for Downstate Medical Center, a New York Stateinstitution, andWickham employees began work there inabout January 1973. Wickham-Perone as a joint venturecontracted to do electrical work on Kings County Hospital,a New York City institution, and Perone employees beganwork there in July 1974. These two projects are located inBrooklyn across the street from each other.Rosenberg testified that, when he saw theExcelsiorlistsubmitted by Wickham for the Board election, "I noticedthe employees of Wickham Electric on the list, and it didnot include all the names of the people that we had out onstrike"; that he made inquiries; and that "I found thatthere was a Wickham Electric, and a Wickham-PeroneElectric, and that the men we had out on strike, who wereemployed by Wickham, their names did not appear on thelist,because, after investigation, we found that they werealso employed by Wickham-Perone, and Wickham-Peroneisnot a-an Association Employer. So that there was noExcelsior List forWickham-Perone, just for Wickham."Rosenberg testified further that, shortly after the Boardelection held on September 19, he directed that a picketline be placed in front of the Pelham office, and "I in-structed that the signs say that, regular picket signs, Wick-ham-employees of Wickham-Perone are out on strike."He continued, however, that "We have various signs. Someof the signs indicate that the Employer, Wickham-Perone,does not pay fair wages. There's many different types ofsigns that we use in our various picketing duties. . . . Wehave many types of signs. . . . Some are printed commer-cially, and some we print by hand." Rosenberg testifiedthat he did not recall any signs referring only to Wickham,but admitted that he had difficulty recalling what the vari-ous signssaid after more than a year, and explained that "Ireally didn't know the relationship between Wickham andPerone."Biele testified that the Respondent began picketing atthe Pelham office in early October, a few weeks after theBoard election. He testified further, as Perone did also,that there were hundreds of pickets in front of the officeone day, but that other than that one day there were onlyabout 10. Biele also testified that picketing went on fromabout 10 a.m. to 4 p.m. every day except when the weatherwas bad.Bieleand Comins testified that some of the signscarried by the pickets at the office said Wickham employ-ees were on strike.Bielealso testified that none of his em-ployees were on strike at that time.As noted above, a picket at the Pelham office promisedthat the picketing would be discontinued in good faith ifthe Bieles agreed to meet with the Respondent to discussthe situation. The picketing did stop when the Bieles prom-ised to do so, and met, as described above, with Van Ars-dale. Biele testified that a few weeks later the Respondentresumed picketing at the Wickham office; that, at the timeof the hearing herein, this picketing was still going on fromabout 10 a.m. to 2 p.m. every day except on holidays andin bad weather; and that the picket signs carried in front ofthe office varied, with some saying "Employees of Wick-ham on strike," some saying "Employees of Wickham-Per-one on strike," some saying the strike was for recognitionand decent wages, and all carrying the Respondent's nameand some also the Respondent's address.Biele testified also that the Respondent began picketingat the Downstate Medical Center and Kings County Hos-pital jobsites on or about December 3. Biele, Perone, andSchlau, a Perone employee, testified that on or about De-cember 3 there were approximately 100 pickets at thesejobsites. Other than that one day, the picketing has contin-ued, in accord with a police order, with about 6 to 10 pick-ets. Biele testified further that the picketing was at the mainentrance to the Downstate Medical Center, a Wickhamproject, and at the entrance to the building at the KingsCounty Hospital where the electrical work was being per-formed, a joint venture jobsite, and that some of the signsused at the jobsites indicated employees of Wickham-Per-one were on strike for recognition and decent wages. Thereis evidence that some Wickham employees left their jobsand became members of the Respondent, but, Biele testi-fied, none of the Wickham employees were on strike at thistime, and all of the Wickham employees continued to workduring the picketing.The Respondent introduced into evidence photographsof a group of 11 pickets, shown in front of the DownstateMedical Center and the Kings County Hospital jobsites,carrying signs stating that "The Electricians of WickhamPerone Co. on strike, Pays Sub-Standard Wages, we wantallElectricalWorkers to be paid decent wages," followedby the Respondent's name. The Bieles and Perone statedthat they did not see these signs, and Biele testified thatprevailing wages were paid at both jobsites.Concluding Findings_I found Anthony Biele, Albert Biele, and Perone candidand straightforward witnesses. Any discrepancies in theirdescriptions of events appeared to result from memorylapses due to the passage of time, not from any desire tomisrepresentwhat occurred.Moreover,one of theRespondent's agents here involved, Van Arsdale, did nottestify, and the other, Rosenberg, in large part confirmedthe testimony of the Bieles and Perone. To the extent thatRosenberg's testimony is in conflict with theirs, I foundthem more convincing witnesses, and I credit their testimo-ny.The Board in the representation case found Wickham tobe an employer-member of the Association whose employ-ees were involved in the election, and Biele testified credi-bly that Wickl am has continued at all times to be a mem- 254DECISIONSOF NATIONALLABOR RELATIONS BOARDher in good standing of the Association. Perone has neverbeen a member of the Association, and his employees werenot included in the election unit.The Respondent urges that Wickham could withdrawfrom the Association, that most of the Wickham employeeshad become members of the Respondent, and, therefore,that its agents could lawfully demand recognition by Wick-ham. Wickham, however, chose to remain a member of theAssociation, the evidence does not establish that most oftheWickham employees were members of the Respondent,and the question concerning representation of the Wick-ham employees was before the Board. The Respondentalso arguesin its brief that Biele produced no exhibitsshowing picket signs that referred to Wickham separately,and also that Biele never showed the Respondent docu-ments as towhich were Wickham and which were jointventure jobsites. I creditBiele's testimony as to the picketsigns,however, and, further, I find no obligation on Biele'spart, in the circumstances of this case, to have shown theRespondent documents identifying whose jobsites thesewere. Counsel for the Respondent stated at the hearingthat he does not question the correctness of the Board'sfinding that Wickham was an employer and a member oftheAssociation, and he admitted that Rosenberg knewthis.Rosenberg's testimony shows that he knew this, andalso that he was aware of the Wickham-Perone relation-ship. The Respondent urges nevertheless that the evidencedoes not show that Wickham has at all times continued tobe a member of the Association, and argued at the hearingand in its brief that Wickham and Perone should be foundto constitute a single employer, so that the Respondentcould not picket one without picketing the other. The Re-spondent, however, presented no credible or probative evi-dence showing thatWickham's employer status haschanged since the Board decision, or showing that Wick-ham and Wickham-Perone constitute a single employer forpurposes of this proceeding.It is apparent, from the credited testimony and the rec-ord as a whole, and I find, that Wickham, Perone, andWickham-Perone as a joint venture, are separate entities,and that Wickham has been an employer and a member oftheAssociation at all times material herein. The recordalso establishes, and I find, that the Respondent's agents,although aware of Wickham's status, nevertheless demand-ed that Wickham, without awaiting a Board determinationof the representationcase issues,withdraw from the Asso-ciation, direct its employeesin a separateelection to desig-nate the Respondent, and enter into a contract with theRespondent. I find, further, that the Respondent's agentsthreatened that Wickham would continue to be faced withcertainproblems if it refused to comply with these de-mands whereas these problems would be resolved if Wick-ham agreed to enter into a contract with the Respondent.It is also apparent, and I find, from the credited testimonyas to statements made by the Respondent's agents and asto the picketing, that the Respondent sought to force Wick-ham to comply with its demands by picketing Wickham'soffice, on one occasion with hundreds of pickets, and bypicketing a Wickham jobsite, on one occasion with about100 pickets.In conclusion, therefore, I find that the Respondent, bythe conduct of its agents Rosenberg and Van Arsdale,knowing that Wickham was a member of the Associationwhich bargained collectively with the Teamsters on behalfof Wickham's employees, and knowing that the question asto their representation was before the Board, nevertheless,on various dates, beginning in about June 1974 and contin-uing to date, demanded that Wickham recognize and bar-gain with the Respondent as the exclusive collective-bar-gaining representative of the Wickham employees, on anindividual basis, threatened continuing problems if Wick-ham refused, and picketed Wickham at its office and job-site, as a separate entity and as part of a joint venture, withan object of forcing Wickham to abandon the Associationas its bargaining representative and to force Wickham torecognize and bargain with the Respondent on an individ-ual basis, and that the Respondent, by such acts and con-duct, restrained and coerced an employer in the selectionof his representatives for the purposes of collective bar-gaining or the adjustment of grievances, in violation of Sec-tion 8(b)(1)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,and found to constitute unfair labor practices, oc-curring in connection with the business operations of theChargingPartyset forth in section I,above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend-to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(b)(1)(B)of the Act, I shall recommend that the Respondent be or-dered to cease and desist therefrom and in any like or relat-ed manner restraining or coercing Wickham ContractingCo., Inc., in the selection of its representatives for the pur-poses of collective bargaining or the adjustment of griev-ances, and that it take certain affirmative action designedto effectuate the policies of the Act.The General Counsel urged, at the hearing and in itsbrief, that the Respondent be ordered not only to ceaseand desist from the violations found with regard to Wick-ham, but also with regard to any other employer memberof the Association, while the Respondent argued that suchan order was not appropriate. I do not find such a broadorder warranted by the evidence in this case.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Wickham Contracting Co., Inc., is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.2.Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO, and Local 363, International Brother- LOCAL 3, IBEWhood of Teamsters,are labor organizations within themeaning of Section 2(5) of the Act.3.By restraining and coerceingWickham ContractingCo., Inc.,in the selection of its representativesfor the pur-poses of collective bargaining or the adjustment of griev-ances,the Respondent has violated Section 8(b)(1)(B) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended:ORDERSThe Respondent, Local 3, International Brotherhood ofElectricalWorkers, New York, New York, its officers,agents, and representatives,shall:1.Cease and desist from:(a)By demands for recognition,threats,and picketing,restraining and coercing Wickham Contracting Co., Inc.,in the selection of its representativesfor the purposes of8In the event no exceptions are filed as providedby Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, asprovided in Sec102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.255collective bargaining or the adjustment of grievances.(b) In any like or related manner restraining or coercingWickham Contracting Co., Inc., in theselectionof its rep-resentatives for the purposes of collective bargaining or theadjustment of grievances.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Post at its business offices and meeting halls copiesof the attached notice marked "Appendix." 9 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by one of its author-ized representatives, shall be posted immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b)Return to the Regional Director for Region 29, bymail or otherwise, signed copies of said notice for postingby Wickham Contracting Co., Inc., if willing, at its busi-ness offices and jobsites where notices to its employees arecustomarily posted.(c)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.9In the eventthat the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLaborRelationsBoard" shallread"PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board"